                 Case 2:19-cv-01752-JHE Document 1 Filed 10/25/19 Page 1 of 4                           FILED
                                                                                               2019 Oct-28 AM 09:04
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

Renay Cunningham,                                    )
                                                     )
            Plaintiff,                               )
                                                     )                Civil Action No.:
v.                                                   )
                                                     )        __________________________
Professional Wiregrass Communications,               )
Inc., and Douglas E. Lindley                         )
                                                     )
            Defendants.                              )

                                             COMPLAINT

       I.        INTRODUCTION

            COMES NOW the Plaintiff, Renay M. Cunningham, by and through her counsel, for her

complaint against Professional Wiregrass Communications, Inc. (hereinafter “Wiregrass”), and

Douglas E. Lindley (hereinafter “Lindley”) seeking to recover unpaid overtime compensation

under the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C. §§ 201 et seq., and hereby states

and alleges as follows:

II.         JURISDICTION

            1.      The FLSA authorizes court actions by private parties to recover damages for

violations of the FLSA’s wage and hour provisions. The Court has subject matter jurisdiction over

Plaintiff’s FLSA claims based upon 29 U.S.C. §216(b) and 28 U.S.C. §§ 1331-37.

            2.      The FLSA does not require the exhaustion of administrative remedies.

III.        PARTIES

            3.      Plaintiff is a female citizen of the United State and a resident of the State of

Alabama.

            4.      Defendant Professional Wiregrass Communications, Inc., maintains its principal

                                                    1
            Case 2:19-cv-01752-JHE Document 1 Filed 10/25/19 Page 2 of 4



place of business at 4929 Highway 84 East, Dothan, AL 36301, and its registered agent at 328

Dexter Avenue, Montgomery, Alabama 36104.

       5.      Defendant Douglas E. Lindley office’s street address is at 328 Dexter Avenue

Montgomery, Alabama 36104.

IV.    STATEMENT OF FACTS

       6.      This action is brought by Plaintiff pursuant to the FLSA, 29 U.S.C. Sec. 201 et seq.

to remedy violations of the wage provisions of the FLSA by Defendants.

       7.      This action is brought to recover unpaid compensation, in the form of unpaid

overtime compensation, owed to Plaintiff.

       8.      Plaintiff worked for Wiregrass during the 3-year period, i.e. potential liability

period, preceding the filing of this complaint.

       9.      Plaintiff was paid an hourly rate multiplied by the number of hours she worked.

       10.     Plaintiff often worked overtime averaging 96 hours in a 2-week period, but never

paid overtime compensation.

       11.     Plaintiff was a non-exempt employee eligible for overtime compensation under the

law.

V.     CAUSES OF ACTION

       A.      FLSA Claim for Unpaid Overtime Pursuant to 216(b) of the Fair Labor
               Standards Act.

       12.     Plaintiff reasserts and incorporates the paragraphs above.

       13.     At all times relevant to this action, Wiregrass was an “employer” of Plaintiff as

defined by Sec. 203(d) Of the FLSA.

       14.     At all times relevant to this action, Douglas E. Lindley was Plaintiff’s employer

due to his day-to-day control over Wiregrass’s finances, operations, and his involvement in setting


                                                  2
               Case 2:19-cv-01752-JHE Document 1 Filed 10/25/19 Page 3 of 4



employee compensation.

          15.     At all times relevant to this action, Plaintiff was an “employee” of Wiregrass and

Douglas Lindley as defined by Sec. 203(e)(1) of the FLSA and she worked in the United States.

          16.     The provisions of Sections 206 and 207 of the FLSA respectively apply to

Wiregrass and Douglas Lindley.

          17.     Plaintiff routinely worked in excess of forty (40) hours in a seven-day workweek

without receiving 1.5 her regular rate of pay for those overtime hours.

          18.     Wiregrass and Douglas Lindley failed to pay Plaintiff the overtime compensation

she was owed at the prescribed overtime rate despite their knowledge of the FISA and that such

compensation was due.

          19.     Defendants’ failure to pay Plaintiff legally prescribed overtime was willfully

perpetrated in bad faith entitling Plaintiff to recover under the applicable 3-year statute of

limitations.

          VI.     RELIEF

          WHEREFORE, it is respectfully prayed that this Court grant to Plaintiff the following

relief:

          a.      Issue an Order, pursuant to the Declaratory Judgment Act, 28 §§2201-2202,

declaring that Defendants as described in the Complaint, are unlawful and in violation of the FLSA

and applicable regulations;

          b.      Issue an Order directing and requiring Defendants to pay Plaintiff damages for

hours worked in excess of 40 hours in a week at legally prescribed overtime rates;

          c.      Issue an Order directing and requiring Defendant Wiregrass and/or Defendant

Douglas E. Lindley to pay Plaintiff liquidated damages pursuant to the FLSA in an amount equal

to, and in addition to the amount of overtime wages owed to her;

                                                  3
             Case 2:19-cv-01752-JHE Document 1 Filed 10/25/19 Page 4 of 4



       d.       Issue an Order directing Defendant Wiregrass and/or Defendant Douglas E.

Lindley to reimburse Plaintiff for the costs and attorneys’ fees expended in the course of litigating

this action, together with pre-judgment and post-judgment interest and

       e.       Provide Plaintiff with such other and further relief, as the Court deems just and

equitable.

                                                              Respectfully submitted,


                                                              /s/ Robert J. Camp
                                                              Robert J. Camp
                                                              Counsel for Plaintiff

OF COUNSEL:
WIGGINS, CHILDS, PANTAZIS
FISHER & GOLDFARB, LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0500
Facsimile: (205) 254-1500

                                                                     /s/ Robert J. Camp
                                                                     OF COUNSEL




Plaintiff requests this Honorable Court to serve via certified mail upon the Defendant the
following: Summons, Complaint.

Defendant=s Address:
Professional Wiregrass Communications, Inc.
P.O. Box 429
Dothan, AL 36302

Douglas E. Lindley
328 Dexter Avenue
Montgomery, AL 36104

                                                                     /s/ Robert J. Camp
                                                                     OF COUNSEL


                                                 4
